DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 02/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/18/2021.

Information Disclosure Statement
The information disclosure statement filed 07/29/2019 citing “Office Action issued in corresponding Korean Application No. 10-2018-0045691, dated April 30, 2019.” fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. [U.S. Pub. No. 2013/0038417].
Regarding Claim 17, Kim et al. shows a coil component (Figs. 1-3H) comprising:
an insulating support member (26) having a spiral groove (26a will have be a spiral groove since element 26a correspond to coil 50b, Paragraphs [0043], [0087]) formed in a first surface of the insulating support member (see Fig. 2);
a coil conductor (50b) disposed in the spiral groove of the insulating support member to form a coil portion (see Fig. 2), the coil conductor filling the spiral groove (see Figs. 2-3H) and protruding onto the first surface (see Figs. 2-3H); and
a body (see Fig. 2) including a magnetic material (24, Paragraph [0098]), the coil portion being disposed in the body (see Fig. 2).
Regarding Claim 18, Kim et al. shows the coil conductor comprises a seed layer (28, Paragraph [0052]) disposed on a surface of the spiral groove (see Fig. 2) and a plating layer (50b) disposed on the seed layer (see Fig. 2, Paragraph [0093]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Taguchi et al. [WO 2015/008316].
Regarding Claim 18, Kim et al. shows the claimed invention as applied above.
In addition, Taguchi et al. shows a coil component (Fig. 12 with teachings from Figs. 4-8) teaching and suggesting the coil conductor comprises a seed layer (601) disposed on a surface of the spiral groove (see Figs. 4-8) and a plating layer (602, 30a, 30b) disposed on the seed layer (see Figs. 4-8, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil conductor comprises a seed layer disposed on a surface of the spiral groove and a plating layer disposed on the seed layer as taught by Taguchi et al. for the device as disclosed by Kim et al. to form a coil element achieving desirable conductivity and inductance values.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Park et al. [U.S. Pub. No. 2018/0308612].

Park et al. shows an inductor (Fig. 2) teaching and suggesting an insulating film (500) disposed on the support member (200, Paragraph [0061]) and covering an external surface of the coil conductor (310 or 320, Paragraph [0071], see Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the insulating film as taught by Park et al. for the device as disclosed by Kim et al. to facilitate insulation to prevent shorting (Paragraph [0071]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Cho et al. [U.S. Pub. No. 2015/0173197].
Regarding Claim 20, Kim et al. shows the claimed invention as applied above but does not show a shape of a cross section of the spiral groove is trapezoidal, semicircular, or rectangular.
Cho et al. shows a device (Fig. 8) teaching and suggesting a shape of a cross section of the spiral groove (15) is trapezoidal (Paragraph [0062]), semicircular, or rectangular.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a shape of a cross section of the spiral groove is trapezoidal, semicircular, or rectangular as taught by Cho et al. for the device as disclosed by Kim et al. to obtain desirable operating to implement higher inductance value (Paragraph [0012]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Tejima et al. [JP 2004-111597] and Jeon et al. [U.S. Pub. No. 2016/0189852].

Tejima et al. shows a device (Figs. 5(a)-5(e) with teachings from Figs. 1-4) teaching and suggesting the insulating support member (1) has a second spiral groove (bottom element 3) in a second surface opposing the first surface (see Figs. 5(a)-5(e)), a second coil conductor (bottom element 8) is disposed in the second spiral groove (see Figs. 5(a)-5(e)), the second coil conductor filling the second spiral groove (see Figs. 5(a)-5(e)) and protruding onto the second surface (see Figs. 5(a)-5(e), Paragraphs [0059]-[0063]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the insulating support member has a second spiral groove in a second surface opposing the first surface, a second coil conductor is disposed in the second spiral groove, the second coil conductor filling the second spiral groove and protruding onto the second surface as taught by Tejima et al. for the device as disclosed by Kim et al. to facilitate high insulation reliability and adhesion of the protrusions with respect to the substrate and achieve high Q value (Abstract, Advantage, Paragraph [0011]).
Kim et al. in view of Tejima et al. does not explicitly show a via hole filled with a via conductor is formed in the insulating support member, and the via conductor physically and electrically connects the coil conductor and the second coil conductor.
Jeon et al. shows a coil component (Fig. 2) teaching and suggesting a via hole (a via hole for element 121) filled with a via conductor (121) is formed in the insulating support member (element 110 have insulating material), and the via conductor (121) physically and electrically connects the coil conductor (120a) and the second coil conductor (120b).
 the coil conductor and the second coil conductor as taught by Jeon et al. for the device as disclosed by Kim et al. in view of Tejima et al. to facilitate electrical connection of adjacent coils to obtain desirable operating characteristics such as inductance values (Paragraph [0033]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Tejima et al. [JP 2004-111597] and Tonoyama et al. [U.S. Pub. No. 2013/0249664].
Regarding Claim 21, Kim et al. shows the claimed invention as applied above but does not show the insulating support member has a second spiral groove in a second surface opposing the first surface, a second coil conductor is disposed in the second spiral groove, the second coil conductor filling the second spiral groove and protruding onto the second surface, a via hole filled with a via conductor is formed in the insulating support member, and the via conductor physically and electrically connects the coil conductor and the second coil conductor.
Tejima et al. shows a device (Figs. 5(a)-5(e) with teachings from Figs. 1-4) teaching and suggesting the insulating support member (1) has a second spiral groove (bottom element 3) in a second surface opposing the first surface (see Figs. 5(a)-5(e)), a second coil conductor (bottom element 8) is disposed in the second spiral groove (see Figs. 5(a)-5(e)), the second coil conductor filling the second spiral groove (see Figs. 5(a)-5(e)) and protruding onto the second surface (see Figs. 5(a)-5(e), Paragraphs [0059]-[0063]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the insulating support member has a second spiral groove in a second surface opposing the first surface, a second coil conductor is disposed in the second spiral groove, the second coil conductor filling the second spiral groove and protruding onto the second surface as taught by Tejima et al. for the device as disclosed by Kim et al. to 
Kim et al. in view of Tejima et al. does not explicitly show a via hole filled with a via conductor is formed in the insulating support member, and the via conductor physically and electrically connects the coil conductor and the second coil conductor.
Tonoyama et al. shows a coil element (Fig. 4) teaching and suggesting a via hole (16a) filled with a via conductor (22) is formed in the insulating support member (16), and the via conductor (22) physically and electrically connects the coil conductor (18A) and the second coil conductor (18B, Paragraph [0034]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a via hole filled with a via conductor is formed in the insulating support member, and the via conductor physically and electrically connects the coil conductor and the second coil conductor as taught by Tonoyama et al. for the device as disclosed by Kim et al. in view of Tejima et al. to facilitate electrical connection of adjacent coils by passing electrical current to obtain desirable operating characteristics such as inductance values (Paragraph [0034]).










Claims 1, 5-6, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. [U.S. Pub. No. 2016/0126004] in view of Tejima et al. [JP 2004-111597].
Regarding Claim 1, Yang et al. shows a coil component (Figs. 1-3) comprising:
a body portion (50) including a magnetic material (Paragraph [0024]); 
a coil portion (42 or 44) disposed in the body portion (see Figs. 1-3); and 
an electrode portion (80) disposed on the body portion (see Figs. 1-3, Paragraph [0039]), 
wherein the coil portion includes a support member (20).
Yang et al. does not explicitly show the support member having groove portions formed in at least one surface thereof and a coil conductor layer filling the groove portions and protruding onto the at least one surface, the groove portions having planar spiral shapes.
Tejima et al. shows a device (Figs. 5(a)-5(e) with teachings from Figs. 1-4) teaching and suggesting the support member (1) having groove portions (3) formed in at least one surface thereof (see Figs. 5(a)-5(e)) and a coil conductor layer (8) filling the groove portions (see Figs. 5(a)-5(e)) and protruding onto the at least one surface (see Figs. 5(a)-5(e), Paragraphs [0059]-[0063]), the groove portions having planar spiral shapes (see Figs. 5(a)-5(e), Paragraphs [0016], [0055], [0059]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the support member having groove portions formed in at least one surface thereof and a coil conductor layer filling the groove portions and protruding onto the at least one surface, the groove portions having planar spiral shapes as taught by Tejima et al. for the device as disclosed by Yang et al. to facilitate high insulation reliability and adhesion of the protrusions with respect to the substrate and achieve high Q value (Abstract, Advantage, Paragraph [0011]).

Regarding Claim 6, Tejima et al. shows the support member (1) includes first groove portions (top element 3) formed in an upper surface of the support member (see Figs. 5(a)-5(e)) and having a first planar spiral shape (see Figs. 5(a)-5(e), Paragraphs [0016], [0055], [0059]) and second groove portions (bottom element 3) formed in a lower surface of the support member (see Figs. 5(a)-5(e)) and having a second planar spiral shape (see Figs. 5(a)-5(e), Paragraphs [0016], [0055], [0059]), as the groove portions (3), and
the coil conductor layer includes a first coil conductor layer (top element 8) filling the first groove portions (see Figs. 5(a)-5(e)) and protruding onto the upper surface of the support member (see Figs. 5(a)-5(e), Paragraphs [0059]-[0063]) and a second coil conductor (bottom element 8) layer filling the second groove portions (see Figs. 5(a)-5(e)) and protruding onto the lower surface of the support member (see Figs. 5(a)-5(e), Paragraphs [0059]-[0063]).
Regarding Claim 10, Yang et al. shows the first coil conductor layer (42) is exposed through one end surface of the body portion (see Figs. 1-3, Paragraphs [0038]-[0039]),
the second coil conductor layer (44) is exposed through the other end portion of the body portion (see Figs. 1-3, Paragraphs [0038]-[0039]), and
the electrode portion includes first and second electrodes (left and right elements 80, see Fig. 2) disposed on the one end portion and the other end surface of the body portion, respectively (see Figs. 1-3, Paragraphs [0038]-[0039]), and connected to exposed end portions of the first and second coil conductor layers, respectively (see Figs. 1-3, Paragraphs [0038]-[0039]).
Regarding Claim 11, Yang et al. shows a through-hole is formed in a central region of the coil portion (see Figs. 1-3, Paragraph [0035]), and

Regarding Claim 12, Yang et al. shows the magnetic material includes a plurality of magnetic particles (51, 52) having different average particle sizes (Paragraphs [0046]-[0047]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Tejima et al. as applied to claim 1 above, and further in view of Taguchi et al. [WO 2015/008316].
Regarding Claim 2, Yang et al. in view of Tejima et al. shows the claimed invention as applied above but does not explicitly show the coil conductor layer is a plurality of conductor layers including a seed layer disposed in the groove portions and on the one surface and a plating layer disposed on the seed layer.
Taguchi et al. shows a coil component (Fig. 12 with teachings from Figs. 4-8) teaching and suggesting the coil conductor layer is a plurality of conductor layers including a seed layer (601) disposed in the groove portions (see Figs. 4-8) and on the one surface and a plating layer (602, 30a, 30b) disposed on the seed layer (see Figs. 4-8, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil conductor layer is a plurality of conductor layers including a seed layer disposed in the groove portions and on the one surface and a plating layer disposed on the seed layer as taught by Taguchi et al. for the device as disclosed by Yang et al. in view of Tejima et al. to form a coil element achieving desirable conductivity and inductance values.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Tejima et al. as applied to claim 1 above, and further in view of Kim et al. [U.S. Pub. No. 2013/0038417].

Kim et al. shows a coil component (Fig. 2) teaching and suggesting the coil conductor layer is a plurality of conductor layers including a seed layer (28) disposed in the groove portions (see Fig. 2) and on the one surface and a plating layer (50b, Paragraph [0093]) disposed on the seed layer (see Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil conductor layer is a plurality of conductor layers including a seed layer disposed in the groove portions and on the one surface and a plating layer disposed on the seed layer as taught by Kim et al. for the device as disclosed by Yang et al. in view of Tejima et al. to easily coupled the coil layer with high coupling force (Paragraph [0052]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Tejima et al. as applied to claim 1 above, and further in view of Park et al. [U.S. Pub. No. 2018/0308612].
Regarding Claim 3, Yang et al. in view of Tejima et al. shows the claimed invention as applied above but does not explicitly show the coil portion further includes an insulating film disposed on the at least one surface of the support member and covering an external surface of the coil conductor layer.
Park et al. shows an inductor (Fig. 2) teaching and suggesting the coil portion further includes an insulating film (500) disposed on the at least one surface of the support member (200, Paragraph [0061]) and covering an external surface of the coil conductor layer (310 or 320, Paragraph [0071], see Fig. 2).
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Tejima et al. and Park et al. as applied to claim 3 above, and further in view of Cho et al. [U.S. Pub. No. 2015/0173197].
Regarding Claim 4, Yang et al. in view of Tejima et al. and Park et al. shows the claimed invention as applied above but does not show an interval between the planar spiral shapes of the groove portions is greater than a width of the insulating film.
Cho et al. shows a device (Fig. 8 incorporating into from Figs. 1 and 12A-12D, Paragraphs [0062], [0070]-[0073]) teaching and suggesting an interval between the planar spiral shapes of the groove portions (see modified Fig. 12D and Drawing 1 below, width W1) is greater than a width of the insulating film (see modified Fig. 12D and Drawing 1 below, width W1 is greater that width W2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an interval between the planar spiral shapes of the groove portions is greater than a width of the insulating film as taught by Cho et al. for the device as disclosed by Yang et al. in view of Tejima et al. and Park et al. to decrease resistance and increasing inductance (Paragraph [0090]).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Tejima et al. as applied to claims 1 and 6 above, and further in view of Jeon et al. [U.S. Pub. No. 2016/0189852].

Jeon et al. shows a coil component (Fig. 2) teaching and suggesting a via hole (a via hole for element 121) connecting the first and second groove portions (groove portions for elements 120a, 120b) to each other is formed in the support member (110), the via hole is filled with a via conductor layer (121), and the first and second coil conductor layers (120a, 120b) are connected to each other through the via conductor layer (see Fig. 2, Paragraphs [0033], [0051]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a via hole connecting the first and second groove portions to each other is formed in the support member, the via hole is filled with a via conductor layer, and the first and second coil conductor layers are connected to each other through the via conductor layer as taught by Jeon et al. for the device as disclosed by Yang et al. in view of Tejima et al. to facilitate electrical connection of adjacent coils to obtain desirable operating characteristics such as inductance values (Paragraph [0033]).
Regarding Claim 8, Jeon et al. shows a width of each of the first and second groove portions is greater than that of the via hole (see Figs. 2 and 4, a width of groove portions for elements 120a, 120b is greater than the via hole for element 121).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Tejima et al. and Jeon et al. as applied to claim 7 above, and further in view of Sidhu et al. [U.S. Patent No. 7,135,951].
Regarding Claim 8, Yang et al. in view of Tejima et al. and Jeon et al. shows the claimed invention as applied above.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a width of each of the first and second groove portions is greater than that of the via hole as taught by Sidhu et al. for the device as disclosed by Yang et al. in view of Tejima et al. and Jeon et al. to reduce manufacture cost by using less material while still facilitating electrical connection and conductivity (Col. 11, Lines 36-47).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Tejima et al. and Jeon et al. as applied to claim 7 above, and further in view of Tashiro et al. [U.S. Patent No. 5,515,022].
Regarding Claim 9, Jeon et al. shows the first and second groove portions are tapered in opposite directions (see Fig. 4, Paragraph [0041]).
Yang et al. in view of Tejima et al. and Jeon et al. does not show the via hole is tapered in the same direction as a direction in which one of the first and second groove portions is tapered.
Tashiro et al. shows a device (Figs. 2-3) teaching and suggesting the via hole (4) is tapered (Col. 6, Lines 23-38).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the via hole is tapered as taught by Tashiro et al. for the device as disclosed by Yang et al. in view of Tejima et al. and Jeon et al. to effectively filled with conductive material to improve production, improve product yield, and electrical connection (Col. 6, Lines 23-38).
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Tejima et al. and Jeon et al. as applied to claim 7 above, and further in view of Taniguchi [U.S. Pub. No. 2018/0342342].
Regarding Claim 9, Jeon et al. shows the first and second groove portions are tapered in opposite directions (see Fig. 4, Paragraph [0041]).
Yang et al. in view of Tejima et al. and Jeon et al. does not show the via hole is tapered in the same direction as a direction in which one of the first and second groove portions is tapered.
Taniguchi shows a device (Figs. 1-3D) teaching and suggesting the via hole (11A or 11B) is tapered (Paragraph [0030]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the via hole is tapered as taught by Taniguchi for the device as disclosed by Yang et al. in view of Tejima et al. and Jeon et al. to effectively filled with conductive material to improve production and electrical connection.
The combination of Jeon et al. and Taniguchi shows the via hole (11A or 11B of Taniguchi) is tapered (Paragraph [0030] of Taniguchi) in the same direction as a direction in which one of the first and second groove portions is tapered (see Fig. 4, Paragraph [0041] of Jeon et al.).


Claims 1, 5-6, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. [U.S. Pub. No. 2016/0126004] in view of Cho et al. [U.S. Pub. No. 2015/0173197] and Tejima et al. [JP 2004-111597] (to show disclosure in the specification).
Regarding Claim 1, Yang et al. shows a coil component (Figs. 1-3) comprising:
a body portion (50) including a magnetic material (Paragraph [0024]); 
a coil portion (42 or 44) disposed in the body portion (see Figs. 1-3); and 
an electrode portion (80) disposed on the body portion (see Figs. 1-3, Paragraph [0039]), 
wherein the coil portion includes a support member (20).
Yang et al. does not explicitly show the support member having groove portions formed in at least one surface thereof and a coil conductor layer filling the groove portions and protruding onto the at least one surface, the groove portions having planar spiral shapes.
Cho et al. shows a device (Fig. 8 incorporating into from Figs. 1 and 12A-12D, Paragraphs [0062], [0070]-[0073]) teaching and suggesting the support member (10) having groove portions (15) formed in at least one surface thereof (see Figs. 8 and 12A-12D) and a coil conductor layer (21 or 22) filling the groove portions (see Fig. 8, Paragraph [0054]) and protruding onto the at least one surface (see Figs. 1 and 12A-12D, portion of elements 21 or 22 protrudes onto the at least one surface of element 10, Paragraphs [0089]-[0090]), the groove portions having planar spiral shapes (see Fig. 8, Paragraphs [0062], [0070]-[0073]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the support member having groove portions formed in at least one surface thereof and a coil conductor layer filling the groove portions and protruding onto the at least one surface, the groove portions having planar spiral shapes as taught by Cho et al. for the device as disclosed by Yang et al. to decrease resistance and increasing inductance (Paragraph [0090]).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a coil conductor layer filling the groove portions and protruding onto the at least one surface as taught by Tejima et al. for the device as disclosed by Yang et al. in view of Cho et al. to facilitate high insulation reliability and adhesion of the protrusions with respect to the substrate and achieve high Q value (Abstract, Advantage, Paragraph [0011]).
Regarding Claim 5, Cho et al. shows a shape of a cross section of the groove portion (15) is trapezoidal, semicircular, or rectangular (see Fig. 8, a cross section of element 15 is trapezoidal, Paragraphs [0062], [0070]-[0073]).
Tejima et al. shows a shape of a cross section of the groove portion (3) is trapezoidal, semicircular, or rectangular (see Figs. 1-5, a cross section of element 3 is rectangular, see English translation).
Regarding Claim 6, Cho et al. shows the support member (10) includes first groove portions (top element 15) formed in an upper surface of the support member (see Figs. 8 and 12A-12D) and having a first planar spiral shape (see Fig. 8, Paragraphs [0062], [0070]-[0073]) and second groove portions (bottom element 15) formed in a lower surface of the support member (see Figs. 8 and 12A-12D) and having a second planar spiral shape (see Fig. 8, Paragraphs [0062], [0070]-[0073]), as the groove portions (15), and
the coil conductor layer includes a first coil conductor layer (21) filling the first groove portions (see Figs. 8 and 12A-12D) and protruding onto the upper surface of the support 
Tejima et al. shows the support member (1) includes first groove portions (top element 3) formed in an upper surface of the support member (see Figs. 5(a)-5(e)) and having a first planar spiral shape (see Figs. 5(a)-5(e), Paragraphs [0016], [0055], [0059]) and second groove portions (bottom element 3) formed in a lower surface of the support member (see Figs. 5(a)-5(e)) and having a second planar spiral shape (see Figs. 5(a)-5(e), Paragraphs [0016], [0055], [0059]), as the groove portions (3), and
the coil conductor layer includes a first coil conductor layer (top element 8) filling the first groove portions (see Figs. 5(a)-5(e)) and protruding onto the upper surface of the support member (see Figs. 5(a)-5(e), Paragraphs [0059]-[0063]) and a second coil conductor (bottom element 8) layer filling the second groove portions (see Figs. 5(a)-5(e)) and protruding onto the lower surface of the support member (see Figs. 5(a)-5(e), Paragraphs [0059]-[0063]).
Regarding Claim 10, Yang et al. shows the first coil conductor layer (42) is exposed through one end surface of the body portion (see Figs. 1-3, Paragraphs [0038]-[0039]),
the second coil conductor layer (44) is exposed through the other end portion of the body portion (see Figs. 1-3, Paragraphs [0038]-[0039]), and
the electrode portion includes first and second electrodes (left and right elements 80, see Fig. 2) disposed on the one end portion and the other end surface of the body portion, respectively (see Figs. 1-3, Paragraphs [0038]-[0039]), and connected to exposed end portions of the first and second coil conductor layers, respectively (see Figs. 1-3, Paragraphs [0038]-[0039]).

the through-hole is filled with the magnetic material of the body portion (see Figs. 1-3, Paragraph [0035]).
Regarding Claim 12, Yang et al. shows the magnetic material includes a plurality of magnetic particles (51, 52) having different average particle sizes (Paragraphs [0046]-[0047]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Cho et al. and Tejima et al. as applied to claim 1 above, and further in view of Taguchi et al. [WO 2015/008316].
Regarding Claim 2, Yang et al. in view of Tejima et al. Cho et al. and shows the claimed invention as applied above but does not explicitly show the coil conductor layer is a plurality of conductor layers including a seed layer disposed in the groove portions and on the one surface and a plating layer disposed on the seed layer.
Taguchi et al. shows a coil component (Fig. 12 with teachings from Figs. 4-8) teaching and suggesting the coil conductor layer is a plurality of conductor layers including a seed layer (601) disposed in the groove portions (see Figs. 4-8) and on the one surface and a plating layer (602, 30a, 30b) disposed on the seed layer (see Figs. 4-8, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil conductor layer is a plurality of conductor layers including a seed layer disposed in the groove portions and on the one surface and a plating layer disposed on the seed layer as taught by Taguchi et al. for the device as disclosed by Yang et al. in view of Cho et al. and Tejima et al. to form a coil element achieving desirable conductivity and inductance values.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Cho et al. and Tejima et al. as applied to claim 1 above, and further in view of Kim et al. [U.S. Pub. No. 2013/0038417].
Regarding Claim 2, Yang et al. in view of Cho et al. and Tejima et al. shows the claimed invention as applied above but does not explicitly show the coil conductor layer is a plurality of conductor layers including a seed layer disposed in the groove portions and on the one surface and a plating layer disposed on the seed layer.
Kim et al. shows a coil component (Fig. 2) teaching and suggesting the coil conductor layer is a plurality of conductor layers including a seed layer (28) disposed in the groove portions (see Fig. 2) and on the one surface and a plating layer (50b, Paragraph [0093]) disposed on the seed layer (see Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil conductor layer is a plurality of conductor layers including a seed layer disposed in the groove portions and on the one surface and a plating layer disposed on the seed layer as taught by Kim et al. for the device as disclosed by Yang et al. in view of Cho et al. and Tejima et al. to easily coupled the coil layer with high coupling force (Paragraph [0052]).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Cho et al. and Tejima et al. as applied to claim 1 above, and further in view of Park et al. [U.S. Pub. No. 2018/0308612].
Regarding Claim 3, Cho et al. shows the coil portion further includes an insulating film (12) disposed on the at least one surface of the support member (10) and covering an external surface of the coil conductor layer (21 or 22, see Figs. 1 and 12A-12D, Paragraph [0050]).
Cho et al. does not use the term “film”.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the insulating film as taught by Park et al. for the device as disclosed by Yang et al. in view of Cho et al. and Tejima et al. to facilitate insulation to prevent shorting (Paragraph [0071]).
Regarding Claim 4, Cho et al. shows (Fig. 8 incorporating into from Figs. 1 and 12A-12D, Paragraphs [0062], [0070]-[0073]) an interval between the planar spiral shapes of the groove portions (see modified Fig. 12D and Drawing 1 below, width W1) is greater than a width of the insulating film (see modified Fig. 12D and Drawing 1 below, width W1 is greater that width W2).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Cho et al. and Tejima et al. as applied to claims 1 and 6 above, and further in view of Jeon et al. [U.S. Pub. No. 2016/0189852].
Regarding Claim 7, Yang et al. in view of Cho et al. and Tejima et al. shows the claimed invention as applied above but does not show a via hole connecting the first and second groove portions to each other is formed in the support member, the via hole is filled with a via conductor layer, and the first and second coil conductor layers are connected to each other through the via conductor layer.
Jeon et al. shows a coil component (Fig. 2) teaching and suggesting a via hole (a via hole for element 121) connecting the first and second groove portions (groove portions for elements 120a, 120b) to each other is formed in the support member (110), the via hole is filled 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a via hole connecting the first and second groove portions to each other is formed in the support member, the via hole is filled with a via conductor layer, and the first and second coil conductor layers are connected to each other through the via conductor layer as taught by Jeon et al. for the device as disclosed by Yang et al. in view of Cho et al. and Tejima et al. to facilitate electrical connection of adjacent coils to obtain desirable operating characteristics such as inductance values (Paragraph [0033]).
Regarding Claim 8, Jeon et al. shows a width of each of the first and second groove portions is greater than that of the via hole (see Figs. 2 and 4, a width of groove portions for elements 120a, 120b is greater than the via hole for element 121).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Cho et al., Tejima et al. and Jeon et al. as applied to claim 7 above, and further in view of Sidhu et al. [U.S. Patent No. 7,135,951].
Regarding Claim 8, Yang et al. in view of Cho et al., Tejima et al. and Jeon et al. shows the claimed invention as applied above.
In addition, Sidhu et al. shows an inductor (Figs. 11-19) teaching and suggesting a width of each of the first and second groove portions is greater than that of the via hole (see Figs. 11-19, a width of groove portions for elements 40a, 40b is greater than the via hole for element 42, Col. 11, Lines 36-47, claim 6).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a width of each of the first and second groove portions is greater than that of the via hole as taught by Sidhu et al. for the device as disclosed by Yang .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Cho et al., Tejima et al. and Jeon et al. as applied to claim 7 above, and further in view of Tashiro et al. [U.S. Patent No. 5,515,022].
Regarding Claim 9, Cho et al. shows the first and second groove portions are tapered in opposite directions (see Fig. 8).
Jeon et al. shows the first and second groove portions are tapered in opposite directions (see Fig. 4, Paragraph [0041]).
Yang et al. in view of Cho et al., Tejima et al. and Jeon et al. does not show the via hole is tapered in the same direction as a direction in which one of the first and second groove portions is tapered.
Tashiro et al. shows a device (Figs. 2-3) teaching and suggesting the via hole (4) is tapered (Col. 6, Lines 23-38).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the via hole is tapered as taught by Tashiro et al. for the device as disclosed by Yang et al. in view of Cho et al., Tejima et al. and Jeon et al. to effectively filled with conductive material to improve production, improve product yield, and electrical connection (Col. 6, Lines 23-38).
The combination of Cho et al., Jeon et al. and Taniguchi shows the via hole (11A or 11B of Taniguchi) is tapered (Paragraph [0030] of Taniguchi) in the same direction as a direction in which one of the first and second groove portions is tapered (see Fig. 8 of Cho et al. and see Fig. 4, Paragraph [0041] of Jeon et al.).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Cho et al., Tejima et al. and Jeon et al. as applied to claim 7 above, and further in view of Taniguchi [U.S. Pub. No. 2018/0342342].
Regarding Claim 9, Cho et al. shows the first and second groove portions are tapered in opposite directions (see Fig. 8).
Jeon et al. shows the first and second groove portions are tapered in opposite directions (see Fig. 4, Paragraph [0041]).
Yang et al. in view of Cho et al., Tejima et al. and Jeon et al. does not show the via hole is tapered in the same direction as a direction in which one of the first and second groove portions is tapered.
Taniguchi shows a device (Figs. 1-3D) teaching and suggesting the via hole (11A or 11B) is tapered (Paragraph [0030]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the via hole is tapered as taught by Taniguchi for the device as disclosed by Yang et al. in view of Cho et al., Tejima et al. and Jeon et al. to effectively filled with conductive material to improve production and electrical connection.
The combination of Cho et al., Jeon et al. and Taniguchi shows the via hole (11A or 11B of Taniguchi) is tapered (Paragraph [0030] of Taniguchi) in the same direction as a direction in which one of the first and second groove portions is tapered (see Fig. 8 of Cho et al. and see Fig. 4, Paragraph [0041] of Jeon et al.).




Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. [U.S. Pub. No. 2015/0173197] in view of Tejima et al. [JP 2004-111597] (to show disclosure in the specification).
Regarding Claim 17, Cho et al. shows a coil component (Fig. 8 incorporating into from Figs. 1 and 12A-12D, Paragraphs [0062], [0070]-[0073]) comprising:
an insulating support member (10) having a spiral groove (top element 15 takes the shape of element 21, Paragraph [0060]) formed in a first surface of the insulating support member (see Fig. 8 and Figs. 12A-12D);
a coil conductor (21) disposed in the spiral groove of the insulating support member to form a coil portion (see Fig. 8 and Figs. 12A-12D), the coil conductor filling the spiral groove (see Fig. 8, Paragraph [0054]) and protruding onto the first surface (see Figs. 1 and 12A-12D, portion of element 21 protrudes onto the first surface of element 10, Paragraphs [0089]-[0090]); and
a body including a magnetic material (30), the coil portion being disposed in the body (see Fig. 8 and Figs. 12A-12D).
In addition, to show disclosure in the specification, Tejima et al. shows a device (Figs. 5(a)-5(e) with teachings from Figs. 1-4) teaching and suggesting an insulating support member (1) having a spiral groove (top element 3 takes the shape of top element 8, see Figs. 5(a)-5(e), Paragraphs [0016], [0055], [0059]) formed in a first surface of the insulating support member (see Figs. 5(a)-5(e));
a coil conductor (top element 8) disposed in the spiral groove of the insulating support member to form a coil portion (see Figs. 5(a)-5(e)), the coil conductor filling the spiral groove (see Figs. 5(a)-5(e)) and protruding onto the first surface (see Figs. 5(a)-5(e), Paragraphs [0059]-[0063]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a coil conductor disposed in the spiral groove of the 
Regarding Claim 20, Cho et al. shows a shape of a cross section of the spiral groove (15) is trapezoidal, semicircular, or rectangular (see Fig. 8, a cross section of element 15 is trapezoidal, Paragraphs [0062], [0070]-[0073]).
Tejima et al. shows a shape of a cross section of the spiral groove (3) is trapezoidal, semicircular, or rectangular (see Figs. 1-5, a cross section of element 3 is rectangular, see English translation).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Tejima et al. as applied to claim 17 above, and further in view of Taguchi et al. [WO 2015/008316].
Regarding Claim 18, Cho et al. in view of Tejima et al. shows the claimed invention as applied above but does not explicitly show the coil conductor comprises a seed layer disposed on a surface of the spiral groove and a plating layer disposed on the seed layer.
Taguchi et al. shows a coil component (Fig. 12 with teachings from Figs. 4-8) teaching and suggesting the coil conductor comprises a seed layer (601) disposed on a surface of the spiral groove (see Figs. 4-8) and a plating layer (602, 30a, 30b) disposed on the seed layer (see Figs. 4-8, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil conductor comprises a seed layer disposed on a surface of the spiral groove and a plating layer disposed on the seed layer as taught by Taguchi et al. for the device as disclosed by Cho et al. in view of Tejima et al. to form a coil element achieving desirable conductivity and inductance values.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Tejima et al. as applied to claim 17 above, and further in view of Kim et al. [U.S. Pub. No. 2013/0038417].
Regarding Claim 18, Cho et al. in view of Tejima et al. shows the claimed invention as applied above but does not explicitly show the coil conductor comprises a seed layer disposed on a surface of the spiral groove and a plating layer disposed on the seed layer.
Kim et al. shows a coil component (Fig. 2) teaching and suggesting the coil conductor comprises a seed layer (28) disposed on a surface of the spiral groove (see Fig. 2) and a plating layer (50b, Paragraph [0093]) disposed on the seed layer (see Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil conductor comprises a seed layer disposed on a surface of the spiral groove and a plating layer disposed on the seed layer as taught by Kim et al. for the device as disclosed by Cho et al. in view of Tejima et al. to easily coupled the coil layer with high coupling force (Paragraph [0052]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Tejima et al. as applied to claim 17 above, and further in view of Park et al. [U.S. Pub. No. 2018/0308612].
Regarding Claim 19, Cho et al. shows an insulating film (12) disposed on the support member (10) and covering an external surface of the coil conductor (21, see Figs. 1 and 12A-12D, Paragraph [0050]).
Cho et al. does not use the term “film”.
Park et al. shows an inductor (Fig. 2) teaching and suggesting an insulating film (500) disposed on the support member (200, Paragraph [0061]) and covering an external surface of the coil conductor (310 or 320, Paragraph [0071], see Fig. 2).
.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Tejima et al. as applied to claim 21 above, and further in view of Jeon et al. [U.S. Pub. No. 2016/0189852].
Regarding Claim 21, Cho et al. shows the insulating support member (10) has a second spiral groove (bottom element 15) in a second surface opposing the first surface (see Fig. 8 and Figs. 12A-12D),
a second coil conductor (22) is disposed in the second spiral groove (see Figs. 8 and 12A-12D), the second coil conductor filling the second spiral groove (see Figs. 8 and 12A-12D) and protruding onto the second surface (see Figs. 1 and 12A-12D, portion of element 22 protrudes onto the second surface of element 10, Paragraphs [0089]-[0090]).
Tejima et al. shows the insulating support member (1) has a second spiral groove (bottom element 3) in a second surface opposing the first surface (see Figs. 5(a)-5(e)),
a second coil conductor (bottom element 8) is disposed in the second spiral groove (see Figs. 5(a)-5(e)), the second coil conductor filling the second spiral groove (see Figs. 5(a)-5(e)) and protruding onto the second surface (see Figs. 5(a)-5(e), Paragraphs [0059]-[0063]).
Cho et al. in view of Tejima et al. does not explicitly show a via hole filled with a via conductor is formed in the insulating support member, and the via conductor physically and electrically connects the coil conductor and the second coil conductor.
Jeon et al. shows a coil component (Fig. 2) teaching and suggesting a via hole (a via hole for element 121) filled with a via conductor (121) is formed in the insulating support  the coil conductor (120a) and the second coil conductor (120b).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a via hole filled with a via conductor is formed in the insulating support member, and the via conductor physically and electrically connects the coil conductor and the second coil conductor as taught by Jeon et al. for the device as disclosed by Cho et al. in view of Tejima et al. to facilitate electrical connection of adjacent coils to obtain desirable operating characteristics such as inductance values (Paragraph [0033]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Tejima et al. as applied to claim 21 above, and further in view of Tonoyama et al. [U.S. Pub. No. 2013/0249664].
Regarding Claim 21, Cho et al. shows the insulating support member (10) has a second spiral groove (bottom element 15) in a second surface opposing the first surface (see Fig. 8 and Figs. 12A-12D),
a second coil conductor (22) is disposed in the second spiral groove (see Figs. 8 and 12A-12D), the second coil conductor filling the second spiral groove (see Figs. 8 and 12A-12D) and protruding onto the second surface (see Figs. 1 and 12A-12D, portion of element 22 protrudes onto the second surface of element 10, Paragraphs [0089]-[0090]).
Tejima et al. shows the insulating support member (1) has a second spiral groove (bottom element 3) in a second surface opposing the first surface (see Figs. 5(a)-5(e)),
a second coil conductor (bottom element 8) is disposed in the second spiral groove (see Figs. 5(a)-5(e)), the second coil conductor filling the second spiral groove (see Figs. 5(a)-5(e)) and protruding onto the second surface (see Figs. 5(a)-5(e), Paragraphs [0059]-[0063]).
 the coil conductor and the second coil conductor.
Tonoyama et al. shows a coil element (Fig. 4) teaching and suggesting a via hole (16a) filled with a via conductor (22) is formed in the insulating support member (16), and the via conductor (22) physically and electrically connects the coil conductor (18A) and the second coil conductor (18B, Paragraph [0034]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a via hole filled with a via conductor is formed in the insulating support member, and the via conductor physically and electrically connects the coil conductor and the second coil conductor as taught by Tonoyama et al. for the device as disclosed by Cho et al. in view of Tejima et al. to facilitate electrical connection of adjacent coils by passing electrical current to obtain desirable operating characteristics such as inductance values (Paragraph [0034]).

    PNG
    media_image1.png
    529
    736
    media_image1.png
    Greyscale

Drawing 1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837